Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Canada Announces Closing of Previously Announced Financing, Foreign Exchange Hedge Update and New Corporate Presentation TSX: OPC CALGARY, Nov. 20 /CNW/ - OPTI Canada Inc ("OPTI" or the "Company") announced today that it has completed the issuance of US$425 million face value of 9.0% First Lien Senior Secured Notes due December 15, 2012 (the "Notes") at a price of 97.0%, resulting in a yield to maturity of approximately 10.2%. Using the November 20, 2009, Bank of Canada noon exchange rate of US$0.935 equals C$1.00, the net proceeds to OPTI from the sale of the Notes will be approximately C$428 million, after deducting certain fees and expenses related to the transaction. The purpose of the private offering is to establish sufficient liquidity through the ramp-up period of the Long Lake Project and flexibility for the company to proceed with its previously announced review of strategic alternatives. A portion of the net proceeds have been used to repay OPTI's existing revolving credit facility. The remainder of the proceeds will be used to fund the Long Lake Project and for general corporate purposes. The Note issuance was led by Credit Suisse Securities (USA) LLC as Sole Book-Running Manager, TD Securities (USA) LLC and Scotia Capital (USA) Inc. as joint lead managers, and RBC Capital Markets Corporation and HSBC Securities (USA) Inc. as co-managers. OPTI also announced that it has completed the previously disclosed amendments with respect to its revolving credit facility. The amended facility is now $190 million and no longer contains the financial covenant based upon a ratio of indebtedness to earnings before interest, tax, depreciation and amortization (EBITDA). Foreign Exchange Hedge Update OPTI currently has US$875 million of foreign exchange forwards as protection against a decline in the value of the Canadian dollar on a portion of its U.S. dollar-denominated debt. In conjunction with the proposed financing plan, OPTI has completed the extension of notional US$545 million of its foreign exchange forwards to December 31, 2010 at a rate of approximately CDN$1.18 to US$1.00. OPTI's remaining US$330 million forwards have a current settlement date of April 2010 and a rate of approximately CDN$1.17 to US$1.00, although these may be extended by the Company at a later date. New Corporate Presentation OPTI has updated its corporate presentation, a copy of which is available on its website at www.opticanada.com. The presentation contains certain operational and financial updates including information regarding tax loss pools. ABOUT OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing major oil sands projects in Canada using our proprietary OrCrude(TM) process. Our first project, Phase 1 of Long Lake, consists of 72,000 barrels per day of SAGD (steam assisted gravity drainage) oil production integrated with an upgrading facility. The upgrader uses the OrCrude(TM) process combined with commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas. On a 100 percent basis, the Project is expected to produce 58,500 bbl/d of products, primarily 39 degree API Premium Sweet Crude with low sulphur content, making it a highly desirable refinery feedstock. Due to its premium characteristics, we expect PSC(TM) to sell at a price similar to West Texas Intermediate (WTI) crude oil.
